FILE COPY




                                  No. 07-19-00154-CR


Jawone ONeal Lee Riles                      §     From the 181st District Court
  Appellant                                         of Randall County
                                            §
v.                                                November 7, 2019
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated November 7, 2019, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo